Name: Commission Implementing Regulation (EU) NoÃ 1197/2011 of 21Ã November 2011 amending Regulation (EC) NoÃ 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: Africa;  technology and technical regulations;  Asia and Oceania;  Europe;  transport policy;  organisation of transport;  America;  air and space transport
 Date Published: nan

 22.11.2011 EN Official Journal of the European Union L 303/14 COMMISSION IMPLEMENTING REGULATION (EU) No 1197/2011 of 21 November 2011 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4 thereof (2), Whereas: (1) Commission Regulation (EC) No 474/2006 of 22 March 2006 established the Community list of air carriers which are subject to an operating ban within the Union referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States and the European Aviation Safety Agency (hereinafter "EASA") communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (3) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) Opportunity was given by the Commission to the air carriers concerned to consult documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/1991 of 16 December on the harmonization of the technical requirements and administrative procedures in the field of civil aviation (3). (5) The Air Safety Committee has heard presentations by EASA about the results of the analysis of audit reports carried out by the International Civil Aviation Organisation (ICAO) in the framework of the comprehensive USOAP programme as well as technical assistance projects carried out in countries affected by Regulation (EC) No 2111/2005. It has been informed about the requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities with a view to resolving any non compliance with applicable international standards (6) Regulation (EC) No 474/2006 should be therefore amended accordingly, (7) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, (8) Following the analysis by EASA of information resulting from SAFA ramp checks carried out on aircraft of certain Union air carriers or from standardisation inspections carried out by EASA as well as area specific inspections and audits carried out by their national aviation authorities, some Member States have taken certain enforcement measures. They informed the Commission and the Air Safety Committee about these measures: Cyprus decided to revoke on 5 August 2011 the AOC of the air carrier Eurocypria Airlines; Italy informed the air transport license held by the air carriers Livingston and ItaliAirlines remain suspended; France decided to revoke the AOC of Blue Line on 6 October 2010. Greece decided to revoke the AOC of First Airways on 21 October 2010, to revoke the AOC of Athens Airways on 20 July 2011, to revoke the AOC of Air Go Airlines on 2 September 2011, to revoke the AOC of Argo Airways on 9 September 2011, to limit the validity of the license of the air carrier Hellenic Imperial Airways to five months until 2 February 2012 as a result of the on-going heightened surveillance of its air operations and its maintenance; the United Kingdom confirmed that the enhanced surveillance activity of the air carriers Jet2.com, Oasis and Titan Airways has not revealed further safety concerns; the Netherlands decided to suspend the AOC of Solid-air on 28 September and to suspend the AOC of Amsterdam Airlines on 4 November 2011; Germany decided to revoke the AOC of ACH Hamburg GmbH on 29 June 2011. Furthermore, pending the expected reinforcement of the staffing of the LBA in 2012, the LBA are continuing to focus their oversight on those air carriers identified as presenting higher risks; Portugal informed that the AOC of the air carrier Luzair expired on 19 September 2011 and is in the process of recertification, and that, as the enhanced surveillance of White Airways has not revealed safety concerns, the air carrier has returned under normal surveillance; finally Sweden decided to suspend on 16 September 2011 the AOCs of the air carrier Flyg Centrum AB and the air carriers Nova Air and AirSweden Aviation AB have submitted corrective action plans which are being examined by the competent authorities of Sweden; in the meantime these air carriers remain under enhanced surveillance. (9) Following the adoption of Commission Implementing Regulation (EU) No390/2011 on 19 April 2011 (4), two subsequent regular analyses of SAFA inspection data by EASA continues to show a high number of air carriers licensed in Spain with results from SAFA inspections of more than one major finding per inspection. As a result the Commission continued the formal consultations with the competent authorities of Spain (AESA) which were launched on 14 March 2011. (10) At a meeting on 19 October 2011, AESA briefed the Commission on the actions taken to date to address the identified safety issues with Spanish air carriers in a sustainable manner. In particular, AESA informed the Commission that the air carrier Flightline, following corrective actions by the company, had its AOC renewed, but limited to exclude the aircraft of type Metro III. In the case of the air carrier Zorex S.A., AESA had launched suspension action and provisional measures to prevent operations in May 2011. After remedial actions by the company the measures were lifted. However, following further evidence that the air carrier was not satisfactorily addressing safety concerns a new suspension procedure was commenced on 7 October 2011. Concerning the air carrier Alba Star, AESA had already detected issues with the safety performance of this air carrier and were increasing oversight. AESA, from their own audits and inspections, had determined that the other Spanish air carriers that had had some poor results from SAFA inspections did not present any immediate safety risk but would continue to be subject to enhanced oversight. (11) AESA also briefed that the AOCs of Baleares Link Express and Eurocontinental had been revoked on 27 June 2011. (12) During the meeting of the Air Safety Committee AESA updated the Committee on further actions taken. They informed that the AOC of Zorex S.A. had been suspended on 7 November 2011, that the air carrier Alba Star had been subject to specific inspections on 24 October 2011 with no significant discrepancies detected, and that the last two SAFA inspections had no findings. Furthermore, the air carrier IMD Airways S.L. had been subject to a series of inspections on 20, 24 October and 3, 4 November 2011 with no significant findings. (13) Given the actions undertaken by AESA in addressing the identified safety deficiencies of Spanish air carriers it is assessed that, currently, the operations of these air carriers are sufficiently controlled by that authority to avoid any serious risks to safety and therefore no further action is necessary. Meanwhile the Commission, in co- operation with EASA, will continue to monitor the safety performance of Spanish air carriers. (14) ICAO carried out a comprehensive safety audit of Albania under its Universal Safety Oversight Audit Programme (USOAP) in December 2009. This audit reported a large number of significant deficiencies with regard to the capability of the competent authorities of Albania to discharge their air safety oversight responsibilities. At the time of the issuance of the final report stemming from this audit, more than 59 % of ICAO standards were considered by ICAO as not effectively implemented. On certain critical elements such as the resolution of safety concerns, more than 80 % of ICAO standards were not effectively implemented. In addition, the competent authorities of Albania failed to propose adequate corrective action plans, as demonstrated by the fact that more than 90 % of the corrective actions submitted by these authorities to ICAO in August 2010 in the fields of legislation, organisation, licensing, operations, airworthiness and accident/incident investigation have not been considered acceptable by ICAO. Furthermore, the competent authorities of Albania have failed to report the implementation of the above mentioned corrective action plans. (15) EASA carried out a comprehensive standardisation inspection of Albania in January 2010. The final report of this inspection revealed significant deficiencies in all areas audited that needed to be immediately remedied. EASA informed however that the competent authorities of Albania (ACAA) had presented a comprehensive action plan that had been found acceptable and had been agreed on 29 April 2010 and a series of remedial actions to be implemented progressively until the end of 2011, with immediate actions to address the safety deficiencies. Further to the hearings of the ACAA before the Air Safety Committees held in March (5) and June 2010 (6) respectively, the competent authorities of Albania were urged to take the necessary actions to continue to implement effectively and timely the action plans agreed with EASA, with priority to the resolution of the deficiencies identified that raise safety concerns if not promptly corrected. It was in particular indicated that it was of utmost importance to accelerate the capacity building of the authority and to ensure the safety oversight of all air carriers certified in Albania in accordance with the applicable safety regulations and to take enforcement measures as necessary. (16) EASA continued actively the consultations with the competent authorities of Albania to follow-up the corrective action plans presented by these authorities in order to remedy the significant deficiencies identified by EASA during the comprehensive standardisation inspection of Albania carried out in January 2010. To that end, EASA carried out in July 2011 follow-up inspections in the fields of airworthiness and air operations. The final reports arising from these inspections, which were addressed to the ACAA on 10 August and 2 September 2011 respectively, reveal not only that the corrective action plans agreed have not been timely implemented, but that also new deficiencies had been reported. In the field of airworthiness, EASA concludes that three non-compliance findings stemming from the inspection of January 2010 were not adequately addressed by the competent authorities of Albania and that three additional ones were not satisfactorily closed contrary to previous statements of the competent authorities of Albania (7), four of these findings being classified by EASA as affecting the safety. Accordingly, the ACAA have not been in a position to discharge their responsibilities regarding the oversight of airworthiness as ACAA does not hired qualified staff for that purpose and that the contracts established previously with external staff to compensate this situation have expired since January 2011. Consequently, there was no oversight neither of the airworthiness legislation in force in Albania nor of the certificate holders at the time of the inspection. In the field of air operations, EASA concludes that four non-compliance findings stemming from the inspection of January 2010 were not adequately addressed by the competent authorities of Albania and that two additional were not satisfactorily closed contrary to previous statements of the competent authorities of Albania (8), five of these findings being classified by EASA as affecting the safety. Accordingly, the competent authorities of Albania have not been in a position to discharge effectively their responsibilities regarding the oversight of air operations as ACAA has not hired sufficient qualified staff for that purpose and that the contracts established previously with external staff to compensate this situation have been disrupted. Consequently, the implementation of the air operations' legislation in force in Albania and the oversight of the certificate holders is not robust and many safety critical elements are not overseen. (17) The competent authorities of Italy, which had embarked on an extensive twinning project with the competent authorities of Albania since September 2010, informed that these authorities, due to a lack of competent personnel, did make so far little use of the assistance offered to build up their technical and administrative capacity. (18) Given what precedes, the Commission continued actively the consultations with ACAA, requesting information regarding the safety oversight of air carriers licensed in Albania to be submitted in writing by 11 October 2011. Further consultations were held on 21 October 2011 with the competent authorities of France and Italy and the support of EASA. The ACAA were also invited to the Air Safety Committee and heard on 9 November 2011. ACAA did not provide further information on the actions undertaken to resolve the deficiencies reported by ICAO, nor evidence that all the deficiencies identified by EASA in its standardisation inspections had been timely resolved or were subject to corrective actions acceptable to EASA. EASA confirmed that only a limited number of actions were considered acceptable and only in the field of operations. The competent authorities of Albania confirmed that they do not have any qualified inspectors and continue to rely solely on three external consultants, contracted indirectly, working part time only and on short term basis until December 2011, to discharge on their behalf their oversight responsibilities. ACAA failed however to demonstrate the continuity of oversight as well as the absence of conflict of interest of the contracted agents. ACAA also failed to provide the extent of surveillance activities carried out in the field of airworthiness and acknowledged that the safety oversight had been disrupted for several months in 2010/2011 due to difficulties experienced with the contracts of these experts. (19) The competent authorities of Albania however declared that the basic law establishing the ACAA was modified on 10 November 2011 to allow for more substantial financial independence and better employments conditions for the staff and that subsequently an international call for tender for technical assistance over five years is being organised, with a view to have contracts signed early 2012. They recognised that the use of externally contracted staff does not replace the need to recruit full time qualified inspectors within the authority to enable it to control the safety oversight functions and committed to recruit such staff as soon as practically possible. (20) The air carrier Albanian Airlines certified in Albania was invited to the Air Safety Committee and heard on 9 November 2011 in the presence of ACAA. Whilst the AOC was extended on 17 June 2011 to add a third aircraft of type BAE-146 with registration mark ZA-MAN, no evidence was provided that ex-ante verifications had been conducted by the competent authorities of Albania prior to the issuance of the certificate of airworthiness and the addition of the aircraft on the AOC. In addition, whilst the AOC was renewed on 27 July 2011 by the competent authorities of Albania, no evidence could be provided that ex-ante verifications had been conducted in the field of airworthiness prior to the renewal; with regard to operations, the ex-ante verifications were also limited. Although Albanian Airlines has established a functioning quality management system, no evidence was provided that all the deficiencies identified by ACAA and EASA in 2011 had been timely corrected, in particular those related to the operations manual and the training of the flight and cabin crew. The ACAA informed and provided written evidence on 10 November of the revocation with immediate effect the AOC of the air carrier Albanian Airlines. The Air Safety Committee took note of this decision of the competent authorities of Albania. (21) The air carrier Belle Air certified in Albania was invited to the Air Safety Committee and heard on 9 November 2011 in the presence of ACAA. Belle Air indicated that, out of the five aircraft operated, only one aircraft of type Boeing DC-9-82, is registered in Albania, the other aircraft of type Airbus A318/319/320/321 and ATR72 being registered in France under registration marks F-ORAA, F-ORAD, F-ORAE, F-ORAG. Belle Air demonstrated that the aircraft registered in France are managed by a contracted continuing airworthiness management organisation approved by the competent authorities of France and these confirmed the airworthiness and the licensing of the related crew remain under their safety oversight. Belle Air also demonstrated it had established internal controls of its activities, in particular through safety and quality management systems. The ACAA informed and provided written evidence on 10 November 2011 of the withdrawal with immediate effect of the Certificate of Airworthiness of the aircraft with registration marks ZA-ARD operated until that date by Belle Air and of its immediate grounding until the completion of the certification process of this aircraft is completed. The Air Safety Committee took note of this decision of the competent authorities of Albania. (22) The Commission and the Air Safety Committee acknowledge the efforts made to reform the civil aviation system in Albania, in particular the establishment of a new legislative framework in line with international and European safety standards, the efforts undertaken to address the safety deficiencies reported by ICAO, EASA and those identified in the course of the consultations, as well as the enforcement actions adopted by ACAA and the commitment to hire without delay qualified inspectors on a permanent basis. (23) ACAA also formally requested the assistance of the competent authority of Italy, in the framework of an established cooperation arrangement between these authorities, in order to strengthen the administrative and technical capabilities of ACAA regarding the safety oversight, in particular in the field of air operations. The competent authorities of Italy informed the Air Safety Committee of their readiness to put in place this programme without delay, so as to enable the ACAA to exercise effectively the oversight of the air carriers under its regulatory control until such time the ACAA has the necessary qualified staff to do so independently. (24) In the light of these developments, it is assessed that, on the basis of the common criteria, that no further are measures needed at that stage. Member States will however verify effective compliance with the relevant safety standards through the prioritisation of ramp inspections on aircraft of air carriers certified in Albania pursuant to Regulation No 351/2008. (25) The Commission and the Air Safety Committee encourage Albania to make decisive progress in the build up of the technical and administrative capacity of ACAA and invites ACAA to cooperate fully and transparently with ICAO and EASA in order to demonstrate quick and substantial progress in the implementation of adequate corrective action plans to remedy all deficiencies identified. The Commission and the Air Safety Committee will reassess the situation in due time. (26) As per Regulation (EC) No 273/2010 (9) TAAG Angolan Airlines certified in Angola is allowed to operate in the EU only with four aircraft of type Boeing 737-700 with registration marks D2-TBF, D2-TBG, D2-TBH and D2-TBJ and with three aircraft of type Boeing 777-200 with registration marks D2-TED, D2-TEE, D2-TEF. TAAG informed that following the renewal of its fleet the aircraft of type Boeing B747 were completely phased out and replaced in June/July 2011 by two aircraft of type Boeing 777-300 with registration mark D2-TEG and D2-TEH; TAAG requested these aircraft to be equally allowed to fly in the EU. (27) TAAG Angolan Airlines made written submissions and was heard by the Air Safety Committee on 9 November 2011. TAAG demonstrated its ability to ensure safe, secure and on-time operations of aircraft of type Boeing B777-200 and 777-300. (28) The competent authorities of Angola (INAVIC) confirmed to the Air Safety Committee and provided evidence that the extension of TAAGs fleet to the aircraft of type B777-300 was duly approved; INAVIC also stated that the air carrier is subject to continuous oversight, and that no safety concern has been identified in the course of this surveillance. With regard to the incident that occurred in December 2010 over Lisbon and Lunad, the on-going investigations by the competent authorities have not revealed deficiencies in the operations or maintenance of TAAG nor led to specific recommendations to the company. (29) The competent authorities of Portugal reported that no safety concern had been identified in the ramp inspections carried out in Portugal on aircraft operated by TAAG. (30) On the basis of the common criteria, it is assessed that TAAG should be allowed to operate into the EU the additional two aircraft of type Boeing B777-300ER with registration marks D2-TEG and D2-TEH that should be consequently added to Annex B. The operations of this carrier into the European Union should continue to be subject to appropriate verification of effective compliance with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this air carrier pursuant to Regulation No 351/2008. (31) Following the analysis by EASA of the results of SAFA ramp checks (10) carried out on aircraft operated into the EU by the air carrier Al Wafeer Air certified in Saudi Arabia, revealing repetitive serious non compliances with international safety standards, the Commission entered on 5 August 2011 into formal consultations with the competent authorities of Saudi Arabia. These informed on 14 September that the AOC of Al Wafeer Air had been suspended and provided assurance that the operations would not be allowed to resume without ensuring the deficiencies identified in the course of the SAFA programme have been remedied. The Commission will continue its consultations with the competent authorities of Saudi Arabia to follow-up that case. (32) The Commission entered into consultations with the competent authorities of Pakistan on 8 September 2011 in order to resolve the findings in the area of airworthiness raised during numerous ramp inspections (11) on aircraft operated by Pakistan International Airways PIA into the Union since September 2010. These consultations were launched as a result of an analysis of these SAFA inspections by EASA and in particular a SAFA inspection conducted by the competent authorities of France (12) on an aircraft of type Airbus A310 with registration mark AP-BGO which resulted in the aircraft having to be ferried empty to Pakistan for remedial maintenance actions. (33) In their reply of 17 September 2011, the competent authorities of Pakistan (PCAA) provided information concerning actions taken by them to address the detected non-compliances. The response included details of a corrective action plan (CAP), produced by PIA, which set out 15 specific actions the air carrier planned to take, the majority of which were due to have been completed by 30 October 2011. (34) On 31 October 2011 the PCAA updated the Commission on the progress made by PIA in completing their corrective action plan, and on actions carried out by the PCAA. Of the fifteen actions in the PIA CAP, eight had been completed and the remainder were due to be completed no later than 15 December 2011. The PCAA had introduced a thirteen point plan to address the safety culture of PIA, the airworthiness status of their aircraft, and actions to achieve systemic improvements in the airline. (35) Member States encourage the Commission to pursue its consultation with the competent authorities of Pakistan and with the air carrier with a view to ensuring that any corrective and remedial actions are sustainable in the long term. To that end member States shall continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008 in order to confirm, or otherwise, the effectiveness of PIA's remedial actions. Should however these inspection reveal that PIA actions have failed to address the identified safety concerns, the Commission will have no choice but to act to contain any risks to safety. (36) Following two subsequent regular analyses of SAFA inspection data by EASA where various air carriers licensed in the Russian Federation continue to show results from SAFA inspections of greater than one major finding per inspection as well as the fact that some of these air carriers experienced fatal accidents in 2011, the Commission held consultations with the competent authorities of the Russian Federation (Federal Air Transport Agency of the Russian Federation  FATA) in the margins of the EU-Russia Aviation Summit organised in St. Petersburg on 12 and 13 October 2011. (37) In order to provide detailed information regarding the safety performance of air carriers operating into the Union and the safety of operations of certain types of aircraft involved in fatal accidents of Russian air carriers in the Russian Federation in 2010 and 2011 further consultations were held with these authorities on 27 October. Also during these consultations, two air carriers certified by these authorities VIM AVIA (VIM AIRLINES) and TATARSTAN AIRLINES were heard by the Commission, EASA, Eurocontrol and a Member State. (38) During these consultations FATA informed that certain types of aircraft  Tupolev TU-134 and Tupolev TU-154B-2 and TU-154M operated by certain Russian air carriers were subject to various measures involving their continuing airworthiness, mandatory airworthiness information of equipment fitted thereon, as well as procedures for their operations. FATA also informed the Commission that certain equipment mandatory for international flights (GPWS/TAWS) were made obligatory also for domestic flights within the Russian Federation as of 1 January 2012. (39) At the meeting of the Air Safety Committee on 8 November 2011 FATA informed of the following enforcement measures taken on air carriers under their regulatory control: (a) The following 12 air carriers operating commercial air transport into the Union had had their AOCs revoked:  2nd Aviation Unit Sverdlovsk (ICAO designator UKU) revocation on 2.03.2011, MOSKVA (ICAO designator MOA) revocation on 23.03.2011, AVIAL NB (ICAO designator NVI), revocation on 15.07.2011, AVIAENERGO (ICAO designator ERG), revocation on 18.07.2011, CONTINENT (ICAO designator CNE) revocation on 2.08.2011 in connection with statements by the operators concerned;  RUSAIR (ICAO designator CGI) revocation on 13.07.2011 on the basis of facts following the accident on 20.06.2011 of the aircraft of type TU-134 operated by the air carrier;  YAK SERVICE (ICAO designator AKY) revocation on 23.09.2011 the basis of the facts following the accident on 7 September 2011 of the aircraft of type YAK-42 operated by the air carrier and the results of an inspection carried out on the air carrier by FATA on 22.09.2011;  AEROSTARZ (ICAO designator ASE), revocation on 28.10.2011, AVIANOVA (ICAO designator VNV), revocation on 10.10.2011, KAVMINVODYAVIA (ICAO designator MVD) revocation on 27.09.2011 following the results of inspections carried out on these air carriers by FATA on 20.10.2011, 4.10.2011 and 27.09.2011 respectively;  SKY EXPRESS (ICAO designator SXR) revocation on 31.10.2011 following industrial indicators, the financial condition of the air carrier and the results of an inspection carried out on the air carrier by FATA on 6.10.2011;  AERORENT (ICAO designator NRO) revocation on 07.11.2011 following no compliance with certification requirements and the results of the inspection carried out by FATA on 27.09.2011; (b) The following 6 air carriers operating commercial air transport into the Union had their AOCs modified with the imposition of operating restrictions by order of FATA on 2 November 2011:  AVIASTAR-TU, UTAIR-CARGO, TATARSTAN AIRLINES, DAGHESTAN, YAKUTIA and VIM AVIA (VIM AIRLINES). (40) As regards the performance of certain operators - Yakutia and Tatarstan Airlines- whose operations have been continuously monitored since 2007 and which had been heard by the Commission and members of the Air Safety Committee in April 2008, the Commission drew the attention of FATA to the results of the analysis by EASA of the SAFA ramp checks which indicates that certain airworthiness and operations related weaknesses have not been effectively addressed by previous corrective and remedial actions. FATA informed that it had requested the competent regional authorities responsible for the oversight of these air carriers to investigate the results of the SAFA inspections and to ensure that appropriate corrective measures were implemented by these air carriers to resolve any detected deficiencies. (41) Both air carriers were heard by the Air Safety Committee on 8 November 2011 whereby they made presentations showing that they had resolved the findings raised previously during SAFA ramp inspections. Both air carriers stated that they had stopped operations into the Union following the decision of FATA of November 2, 2011. (42) As regards the air carrier VIM AVIA (VIM AIRLINES), the Commission drew the attention of FATA to two issues which raised concerns about the effective compliance of the air carrier with relevant safety standards, namely the correspondence by the competent authorities of France addressed to FATA following an inspection at a French airport (13) which resulted into numerous significant and serious findings affecting the safety of operations and leading to the grounding of the aircraft and the restriction imposed by these authorities for the return flight (ferry flight) and the revocation on 24 May 2011 of the maintenance approval issued to that air carrier by EASA (EASA 145.0410) following its suspension on 24 September 2010 in view of the failure of VIM AVIA (VIM AIRLINES) to resolve adequately the findings in accordance with the relevant legislation (14). The unresolved findings which led to the revocation of the maintenance approval confirmed deficiencies in the area of airworthiness raised during various SAFA inspections at Union airports (15) notably those affecting undetected defects or damages and known defects or damages left without assessment or monitoring and damages or defected outside acceptable maintenance limits. (43) During its presentation in the Air Safety Committee VIM AVIA (VIM AIRLINES) did not show that the air carrier has in place a functioning safety management system which ensures that the operator is capable of correctly identifying, evaluating, managing and controlling risks in an appropriate manner to ensure that it operates safely. VIM AVIA (VIM AIRLINES) stated that it had stopped operations into the Union following the decision of FATA of November 2, 2011. (44) On the basis of information presented by Eurocontrol, the Air Safety Committee learned that all three air carriers  VIM AVIA (VIM AIRLINES), YAKUTIA and TATARSTAN AIRLINES have actually operated various flights into the EU still after November 2, 2011. The Air Safety Committee was also informed that one air carrier  AERO RENT, whose AOC was revoked by FATA performed commercial flights departing from the EU after the date of the decision of revocation. (45) In the light of this information the Commission was compelled to request urgent clarifications from FATA with a view to receiving assurances that the various enforcement measures (revocation of AOCs and imposition of operating restrictions) vis-Ã -vis Russian air carriers were effectively complied with. (46) Having examined the documentation submitted by this air carrier and having listened to its presentations in the Air Safety Committee, the Commission and the Air Safety Committee have expressed doubts about the capability of VIM AVIA (VIM AIRLINES) to resume operations into the European Union unless and until they have received the necessary documented evidence that it has fully implemented corrective and remedial actions to address any findings resulting from both SAFA and continuous surveillance activities of FATA in a sustainable manner. (47) The Commission requested information from FATA on 10 November 2011 with a view to receiving assurances by 14 November 2011 that the operations into the Union of the air carriers concerned were effectively restricted until they had demonstrated that they had appropriately resolved all findings resulting from both SAFA and continuous surveillance activities of FATA in a sustainable manner. FATA submitted documented evidence on 14 November confirming that the operations of the air carrier VIM AVIA (VIM AIRLNES) will remain restricted until April 1, 2012 and that the operations of the other five Russian air carriers were restricted until such time as they had demonstrated to FATA that they had addressed effectively all safety issues arising from SAFA ramp inspections. Also, FATA confirmed that it was taking the necessary steps to ensure that all air carriers affected by operating restrictions complied effectively with the decisions of FATA. (48) In view of the documentation submitted by FATA, it is assessed that, at this stage, in accordance with the common criteria, no further measures are necessary on VIM AVIA (VIM AIRLINES). The Commission will examine again the performance of this air carrier in the Air Safety Committee in March 2012. (49) The Air Safety Committee has expressed the desire to continue a constructive dialogue with FATA on all matters affecting safety. The Commission and the Air Safety Committee will monitor closely the performance of the air carriers whose operations into the Union have been restricted by FATA to ensure that they resume operations once they have demonstrated that they effectively resolved all findings resulting from ramp inspections carried out in the EU. The Commission and the Air Safety Committee will pursue the sustainable resolution of any safety non compliances detected during SAFA ramp inspections through further technical consultations with FATA. In the meantime, Member States will continue to verify the effective compliance of Russian air carriers with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of these carriers pursuant to Regulation (EC) No 351/2008 and the Commission will closely monitor the actions taken by them. (50) On the basis of an analysis of the results of SAFA inspections carried out on certain air carriers certified in the Hashemite Kingdom of Jordan since 2010, the Commission entered into consultations with the competent authorities for civil aviation of the Hashemite Kingdom (CARC) of Jordan on 1 September 2011 with a view to receiving assurances that the safety deficiencies raised during these SAFA inspections had been resolved in a sustainable manner and, where this had not yet happened, that appropriate measures had been taken to mitigate the identified safety risks. (51) In their reply of 19 September 2011, CARC did not provide clear evidence of corrective and preventive measures effectively implemented by the air carriers concerned. Moreover, the lack of information regarding the root-cause analysis of the safety deficiencies coupled with increasingly poor results of SAFA inspections observed on several air operators certified in the Hashemite Kingdom of Jordan raised some questions on the ability of the competent authorities of that country to conduct appropriately continuous oversight of the air carriers it certified. (52) The Commission addressed further requests for information on 6 October 2011 and invited CARC to a meeting in Brussels on 21 October 2011 to clarify the abovementioned issues. During this meeting CARC outlined a series of measures that were initiated by this authority in September 2011 to strengthen its oversight over the air carriers certified in Jordan and ensure that the results of ramp inspections carried out in the framework of the European programme for the Safety Assessment of Foreign Aircraft (SAFA) are duly taken into account in the oversight of the Jordanian air carriers, so that safety deficiencies identified during inspections are resolved in a sustainable manner. However, this meeting did not allow for sufficient clarification to be presented with regard to the safety performance of the air carrier Jordan Aviation. (53) In the case of Jordan Aviation the SAFA reports point to significant deficiencies in the management of airworthiness and operations of the aircraft of type Boeing B-767. In particular, following a SAFA inspection of B767, Reg No JY-JAG in France (16), serious airworthiness deficiencies required the aircraft to be ferried empty for remedial maintenance actions. The number of findings at each SAFA inspection, as well as the repetition of the safety deficiencies since 2010, indicate a serious safety concern. As a consequence, CARC and the operator Jordan Aviation were invited to make presentations to the Air Safety Committee in November 2011. (54) During their hearing by the Air Safety Committee on 9 November 2011, CARC and Jordan Aviation recognized the benefits of the consultations engaged with the Commission assisted by EASA and the Members States. These consultations triggered the establishment by both organisations of a corrective action plan aiming at addressing the safety deficiencies raised during the SAFA inspections, as well as the weaknesses identified in their own internal processes. The Committee acknowledged the efforts made towards bringing sustainable solutions to the safety deficiencies and took note of the commitment made by CARC and Jordan Aviation to fully implement their plan as presented during the hearing. (55) The Committee, whilst welcoming the encouraging moves by the air carrier, expressed its concerns regarding the current capability of Jordan Aviation to mitigate the safety risks regarding the commercial operations with its aircraft of type Boeing B-767. Taking into account the numerous and repeated safety deficiencies detected during ramp checks of aircraft of type Boeing B-767 operated by Jordan Aviation and the insufficient ability of the company to implement, to date, an appropriate corrective and preventive actions plan, and the lack of exercise of adequate safety oversight exercised by CARC, it is assessed, on the basis of the common criteria, that Jordan Aviation should be placed on Annex B and its operations should be subject to restrictions to exclude all aircraft of type Boeing B-767. The air carrier should be permitted to fly into the Union with the other types of aircraft on its AOC as per Annex B. (56) Member States encourage the Commission to pursue its consultation with the competent authorities of the Hashemite Kingdom of Jordan with a view to ensuring that international safety standards are effectively enforced by these authorities and that any corrective and preventive actions implemented by all air carriers concerned are sustainable in the long term. In the meantime, Member States shall continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008. (57) The Commission is ready to support the efforts of CARC and Jordan Aviation, through an assessment visit, with the participation of Member States and EASA, to verify the safety performance of Jordan Aviation as well as the progress made by CARC in the field of the oversight of the air operators certified in the Hashemite Kingdom of Jordan. (58) The Commission launched formal consultations with the company Rollins Air certified by the competent authorities of Honduras following information provided by the competent authorities of France informing about their decision not to issue traffic rights to this air carrier pending resolution of the safety deficiencies identified during the technical assessment of the technical questionnaire and additional information submitted by Rollins Air for the purpose of receiving the landing authorisation (issuance of a so-called SAFA standard report). (59) The company was invited to clarify the following issues and make presentations to the Air Safety Committee on 8 November 2011: a) evidence that a flight data analysis programme compliant with the ICAO provisions had been implemented; b) evidence that France including its oversees territories was part of the authorized area of operations for the aircraft of type L1011-500 registered under HR-AVN, as authorized by its competent authority; c) evidence that the pilots involved in the intended flight had passed the necessary proficiency checks over the last 12 months and d) that the flight crew proposed by the air carrier were both over ICAO acceptable age limits. (60) Neither Rollins Air nor the competent authority of Honduras (DGAC) was present in the Air Safety Committee. DGAC empowered the diplomatic representation of Honduras to the Kingdom of Belgium to inform the Air Safety Committee about their official position on 9 November 2011, according to which the DGAC initiated a procedure to cancel the registration of aircraft HR-AVN from the national registry of Honduras and that Rollins Air is no longer allowed to operate the aforementioned aircraft. However, Rollins Air operates more aircraft of this type and no further information was presented in relation to the issues raised above. (61) The Committee took into consideration that Honduras is classified under category 2 of the US IASA programme by the US Federal Aviation Administration indicating systemic deficiencies within the competent authorities of Honduras to discharge effectively its certification and oversight obligations on the air carriers under its regulatory control. (62) Consequently, on the basis of the common criteria, it is assessed that Rollins Air should be included in Annex A pending submission of evidence of rectification of the deficiencies raised in the standard report issued by the French competent authority. (63) The competent authorities of the Republic of Congo (ANAC) informed of the issuance of a new AOC to the air carrier Equatorial Congo Airlines S.A. on 23 September 2011, thus without demonstrating that the certification and oversight of this air carrier complies fully with applicable international safety standards. Therefore, on the basis of the common criteria, it is assessed that Equatorial Congo Airlines S.A. should be equally included in Annex A. (64) There is verified evidence that the competent authorities of the Democratic Republic of Congo (AAC) issued a new AOC to the air carrier Stellar Airways, whilst there is no evidence that the certification and oversight of this air carrier complies fully with applicable international safety standards. Therefore, on the basis of the common criteria, it is assessed that Stellar Airways should be equally included in Annex A. (65) The Commission was informed that the competent authorities of the Philippines (CAAP) would have issued new AOC to air carriers such as Aeromajestic and Interisland Airlines. The CAAP failed to reply to the Commission's request for information sent on 26 October 2011 regarding the validity of the certificates held by this companies and did not demonstrate further that their certification and oversight comply with the applicable international safety standards. Therefore, on the basis of the common criteria, it is assessed that these carriers should be equally included in Annex A. (66) No evidence of the full implementation of appropriate remedial actions by the other air carriers included in the Community list updated on 19 April 2011 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far in spite of specific requests submitted by the latter. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A) or operating restrictions (Annex B), as the case may be. (67) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by the text set out in Annex A to this Regulation. 2. Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 21 November 2011. For the Commission, On behalf of the President, JoaquÃ ­n ALMUNIA Vice-President (1) OJ L 344, 27.12.2005, p. 15 (2) OJ L 143, 30.4.2004 p. 76 (3) OJ L 373, 31.12.1991, p. 4 (4) OJ L 104, 20.4.2011, p. 10 (5) Recitals (55) to (58) of Regulation (EC) No 273/2010 of 30 March 2010, OJ L 84, 31.03.2010, p. 30. (6) Recitals (24) to (30) of Regulation (EC) No 590/2010 of 5 July 2010, OJ L 170, 6.7.2010, p. 9. (7) EASA standardisation inspection AIR.AL.06.2011, 6 non-compliance findings open, reference AL#10418(d), 10419(d), 10423(c), 10426(c), 10427(d), 10428(d) (8) EASA standardisation inspection OPS.AL.06.2011, 4 non-compliance findings open, reference F3(d) in relation to the training programmes, F4(d) in relation to the inspection manual, F7(c) in relation to the SSP, F9(d) in relation to the continuing oversight (9) Commission Regulation (EC) No 273/2010 of 30 March 2010, OJ L 84, 31.3.2010, p. 25, see in particular paragraphs (59) to (68). (10) DGAC/F-2010-2383, DGAC/F-2010-2540, DGAC/F-2010-2298, CAA-UK-2010-0993 (11) AESA-E-2010-632, AESA-E-2011-361, AESA-E-2011-361, AESA-E-2011-455, AESA-E-2011-581, AESA-E-2011-701, CAA-N-2010-102, CAA-N-2010-119, CAA-N-2010-120, CAA-N-2011-5, CAA-N-2011-24, CAA-N-2011-38, CAA-UK-2010-918, CAA-UK-2010-958, CAA-UK-2010-1083, CAA-UK-2011-114, CAA-UK-2011-185, CAA-UK-2011-187, CAA-UK-2011-326, CAA-UK-2011-398, CAA-UK-2011-664, CAA-UK-2011-751, CAADK-2010-62, DGAC/F-2010-2034, DGAC/F-2010-2214, DGAC/F-2010-2518, DGAC/F-2010-2639, DGAC/F-2011-376, DGAC/F-2011-608, DGAC/F-2011-878, DGAC/F-2011-1138, DGAC/F-2011-1370, DGAC/F-2011-1560, DGAC/F-2011-1777, DGAC/F-2011-1811, DGAC/F-2011-2084, ENAC-IT-2011-219, ENAC-IT-2011-569, LBA/D-2010-1573, LBA/D-2011-534, LBA/D-2011-721, LBA/D-2011-1003 (12) DGAC/F-2011-1811 (13) DGAC/F-2011-2145 (14) Commission Regulation (EC) No 2042/2003, OJ L 315, 28.11.2003, p. 1 (15) SDAT-2011-0058; ENAC-IT-2011-0027; ENAC-IT-2011-0180; SCCA-2010-0002; GDCA-2010-0028; AESA-E-2010-0922; CAAHUN-2011-0023; ENAC-IT-2011-0510; AESA-E-2010-0690; ENAC-IT-2010-0649; LBA/D-2011-0594; CAA-NL-2011-0143; DGAC/F-2011-2145; ENAC-IT-2010-0796; CAA-NL-2011-0141; SCCA-2011-0009; CAA-N-2011-0013; ENAC-IT-2011-0020; ENAC-IT-2011-0103; GDCA-2011-0029; SAFA-BUL-2011-0064; SAFA-DGAC/F-2011-0445; SAFA-BUL-2011-0015; HCAAGR-2011-0039; ENAC-IT-2011-0092; LBA/D-2010-1312; BUL-2010- 0105; SCCA-2010-0008; CAA-SR-2011-0044; HCAAGR-2010-0397; DGAC/F-2010-2689; HCAAGR-2010-0414 (16) DGAC/F-2011-269 ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname MERIDIAN AIRWAYS LTD AOC 023 MAG Republic of Ghana ROLLINS AIR HR-005 RAV Honduras SILVERBACK CARGO FREIGHTERS Unknown VRB Republic of Rwanda All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan PAMIR AIRLINES Unknown PIR Islamic Republic of Afghanistan SAFI AIRWAYS AOC 181 SFW Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO 008-01/11 Unknown Republic of Angola AIR26 AO 003-01/11-DCD DCD Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET AO 006-01/11-MBC MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola FLY540 AO 004-01 FLYA Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO AO 005-01/11 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola SONAIR AO 002-01/10-SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS AEB Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS N/A Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. BGL Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo SOCIETE NOUVELLE AIR CONGO RAC 06-004 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 Unknown Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), including Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER 409/CAB/MIN/TVC/051/09 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/ TVC/036/08 Unknown Democratic Republic of Congo (RDC) AIR KATANGA 409/CAB/MIN/TVC/031/08 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES 409/CAB/MIN/TVC/029/08 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TVC/028/08 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 BRV Democratic Republic of Congo (RDC) BUSINESS AVIATION 409/CAB/MIN/TVC/048/09 ABB Democratic Republic of Congo (RDC) BUSY BEE CONGO 409/CAB/MIN/TVC/052/09 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TVC/026/08 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) CONGO EXPRESS 409/CAB/MIN/TVC/083/2009 Unknown Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TVC/035/08 Unknown Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TVC/0032/08 Unknown Democratic Republic of Congo (RDC) ENTREPRISE WORLD AIRWAYS (EWA) 409/CAB/MIN/TVC/003/08 EWS Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TVC/037/08 Unknown Democratic Republic of Congo (RDC) GALAXY KAVATSI 409/CAB/MIN/TVC/027/08 Unknown Democratic Republic of Congo (RDC) GILEMBE AIR SOUTENANCE (GISAIR) 409/CAB/MIN/TVC/053/09 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TVC/045/09 Unknown Democratic Republic of Congo (RDC) HEWA BORA AIRWAYS (HBA) 409/CAB/MIN/TVC/038/08 ALX Democratic Republic of Congo (RDC) INTERNATIONAL TRANS AIR BUSINESS (ITAB) 409/CAB/MIN/TVC/033/08 Unknown Democratic Republic of Congo (RDC) KIN AVIA 409/CAB/MIN/TVC/042/09 Unknown Democratic Republic of Congo (RDC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 Unknown Democratic Republic of Congo (RDC) LIGNES AÃ RIENNES CONGOLAISES (LAC) Ministerial signature (ordonnance No. 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TVC/04008 Unknown Democratic Republic of Congo (RDC) MANGO AVIATION 409/CAB/MIN/TVC/034/08 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TVC/025/08 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TVC/030/08 Unknown Democratic Republic of Congo (RDC) STELLAR AIRWAYS AAC/DG/DTA/TM/787/2011 Unknown Democratic Republic of Congo (RDC) SWALA AVIATION 409/CAB/MIN/TVC/050/09 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TVC/044/09 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO AVIATION 409/CAB/MIN/TVC/046/09 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICES 409/CAB/MIN/TVC/024/08 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TVC/039/08 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TVC/049/09 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CRONOS AIRLINES Unknown Unknown Equatorial Guinea CEIBA INTERCONTINENTAL Unknown CEL Equatorial Guinea EGAMS Unknown EGM Equatorial Guinea EUROGUINEANA DE AVIACION Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACION 002/ANAC n/a Equatorial Guinea GETRA - GUINEA ECUATORIAL DE TRANSPORTES AEREOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea STAR EQUATORIAL AIRLINES Unknown Unknown Equatorial Guinea UTAGE  UNION DE TRANSPORTE AEREO DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Mandala Airlines, Ekspres Transportasi Antarbenua, Indonesia Air Asia and Metro Batavia, including Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ASCO NUSA AIR 135-022 Unknown Republic of Indonesia ASI PUDJIASTUTI 135-028 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 Unknown Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia INDONESIA AIR TRANSPORT 135-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 Unknown Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia LION MENTARI AIRLINES 121-010 LNI Republic of Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Republic of Indonesia MEGANTARA 121-025 MKE Republic of Indonesia MERPATI NUSANTARA AIRLINES 121-002 MNA Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 Unknown Republic of Indonesia NUSANTARA BUANA AIR 135-041 Unknown Republic of Indonesia NYAMAN AIR 135-042 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAMPOERNA AIR NUSANTARA 135-036 SAE Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SKY AVIATION 135-044 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURVEI UDARA PENAS 135-006 Unknown Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 Unknown Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana, including Republic of Kazakhstan AERO AIR COMPANY AK-0429-10 ILK Republic of Kazakhstan AIR ALMATY AK-0409-09 LMY Republic of Kazakhstan AIR TRUST AIRCOMPANY AK-0412-10 RTR Republic of Kazakhstan AK SUNKAR AIRCOMPANY AK-0396-09 AKS Republic of Kazakhstan ASIA CONTINENTAL AIRLINES AK-0345-08 CID Republic of Kazakhstan ASIA WINGS AK-0390-09 AWA Republic of Kazakhstan ATMA AIRLINES AK-0437-10 AMA Republic of Kazakhstan AVIA-JAYNAR / AVIA-ZHAYNAR AK-0435-10 SAP Republic of Kazakhstan BEYBARS AIRCOMPANY AK-0383-09 BBS Republic of Kazakhstan BERKUT AIR/BEK AIR AK-0428-10 BEK Republic of Kazakhstan BURUNDAYAVIA AIRLINES AK-0415-10 BRY Republic of Kazakhstan COMLUX AK-0399-09 KAZ Republic of Kazakhstan DETA AIR AK-0417-10 DET Republic of Kazakhstan EAST WING AK-0411-09 EWZ Republic of Kazakhstan EASTERN EXPRESS AK-0427-10 LIS Republic of Kazakhstan EURO-ASIA AIR AK-0384-09 EAK Republic of Kazakhstan EURO-ASIA AIR INTERNATIONAL AK-0389-09 KZE Republic of Kazakhstan FLY JET KZ AK-0391-09 FJK Republic of Kazakhstan INVESTAVIA AK-0342-08 TLG Republic of Kazakhstan IRTYSH AIR AK-0439-11 MZA Republic of Kazakhstan JET AIRLINES AK-0419-10 SOZ Republic of Kazakhstan JET ONE AK-0433-10 JKZ Republic of Kazakhstan KAZAIR JET AK-0387-09 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0349-09 KUY Republic of Kazakhstan KAZAIRWEST AK-0404-09 KAW Republic of Kazakhstan KAZAVIASPAS AK-0405-09 KZS Republic of Kazakhstan MEGA AIRLINES AK-0424-10 MGK Republic of Kazakhstan MIRAS AK-0402-09 MIF Republic of Kazakhstan PRIME AVIATION AK-0393-09 PKZ Republic of Kazakhstan SAMAL AIR AK-0407-09 SAV Republic of Kazakhstan SAYAKHAT AIRLINES AK-0426-10 SAH Republic of Kazakhstan SEMEYAVIA AK-400-09 SMK Republic of Kazakhstan SCAT AK-0420-10 VSV Republic of Kazakhstan SKYBUS AK-0432-10 BYK Republic of Kazakhstan SKYJET AK-0398-09 SEK Republic of Kazakhstan UST-KAMENOGORSK / AIR DIVISION OF EKA AK-0440-11 UCK Republic of Kazakhstan ZHETYSU AIRCOMPANY AK-0438-11 JTU Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic ASIAN AIR 36 AZZ Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic AEROSTAN (EX BISTAIR-FEZ BISHKEK) 08 BSC Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 EEA Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic KYRGYZSTAN AIRLINE Unknown KGA Kyrgyz Republic S GROUP AVIATION 6 SGL Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines, Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA Unknown Republic of Gabon AIR SERVICES SA 004/MTAC/ANAC-G/DSA RVS Republic of Gabon AIR TOURIST (ALLEGIANCE) 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SCD AVIATION 005/MTAC/ANAC-G/DSA SCY Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Mauritania, including Republic of Mauritania MAURITANIA AIRWAYS MTW Republic of Mauritania All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Mozambique, including Republic of Mozambique MOZAMBIQUE AIRLINES  LINHAS AEREAS DE MOÃ AMBIQUE MOZ-01/2010 LAM Republic of Mozambique MOZAMBIQUE EXPRESS/MEX 02 of 2010 MXE Republic of Mozambique TRANS AIRWAYS/KAYA AIRLINES 03 of 2010 Unknown Republic of Mozambique HELICOPTEROS CAPITAL Unknown Unknown Republic of Mozambique CFA MOZAMBIQUE Unknown Unknown Republic of Mozambique UNIQUE AIR CHARTER Unknown Unknown Republic of Mozambique AEROVISAO DE MOZAMBIQUE Unknown Unknown Republic of Mozambique SAFARI AIR Unknown Unknown Republic of Mozambique ETA AIR CHARTER LDA 04 of 2010 Unknown Republic of Mozambique EMILIO AIR CHARTER LDA 05 of 2010 Unknown Republic of Mozambique CFM-TTA SA 07 of 2010 Unknown Republic of Mozambique AERO-SERVICOS SARL 08 of 2010 Unknown Republic of Mozambique VR CROPSPRAYERS LDA 06 of 2010 Unknown Republic of Mozambique All air carriers certified by the authorities with responsibility for regulatory oversight of the Philippines, including Republic of the Philippines AEROMAJESTIC Unknown Unknown Republic of the Philippines AEROWURKS AERIAL SPRAYING SERVICES 2010030 Unknown Republic of the Philippines AIR PHILIPPINES CORPORATION 2009006 GAP Republic of the Philippines AIR WOLF AVIATION INC. 200911 Unknown Republic of the Philippines AIRTRACK AGRICULTURAL CORPORATION 2010027 Unknown Republic of the Philippines ASIA AIRCRAFT OVERSEAS PHILIPPINES INC. 4AN9800036 Unknown Republic of the Philippines AVIATION TECHNOLOGY INNOVATORS, INC. 4AN2007005 Unknown Republic of the Philippines AVIATOUR'S FLY'N INC. 200910 Unknown Republic of the Philippines AYALA AVIATION CORP. 4AN9900003 Unknown Republic of the Philippines BEACON Unknown Unknown Republic of the Philippines BENDICE TRANSPORT MANAGEMENT INC. 4AN2008006 Unknown Republic of the Philippines CANADIAN HELICOPTERS PHILIPPINES INC. 4AN9800025 Unknown Republic of the Philippines CEBU PACIFIC AIR 2009002 CEB Republic of the Philippines CHEMTRAD AVIATION CORPORATION 2009018 Unknown Republic of the Philippines CM AERO 4AN2000001 Unknown Republic of the Philippines CORPORATE AIR Unknown Unknown Republic of the Philippines CYCLONE AIRWAYS 4AN9900008 Unknown Republic of the Philippines FAR EAST AVIATION SERVICES 2009013 Unknown Republic of the Philippines F.F. CRUZ AND COMPANY, INC. 2009017 Unknown Republic of the Philippines HUMA CORPORATION 2009014 Unknown Republic of the Philippines INAEC AVIATION CORP. 4AN2002004 Unknown Republic of the Philippines INTERISLAND Unknown Unknown Republic of the Philippines ISLAND AVIATION 2009009 SOY Republic of the Philippines ISLAND TRANSVOYAGER 2010022 Unknown Republic of the Philippines LION AIR, INCORPORATED 2009019 Unknown Republic of the Philippines MACRO ASIA AIR TAXI SERVICES 2010029 Unknown Republic of the Philippines MINDANAO RAINBOW AGRICULTURAL DEVELOPMENT SERVICES 2009016 Unknown Republic of the Philippines MISIBIS AVIATION & DEVELOPMENT CORP 2010020 Unknown Republic of the Philippines OMNI AVIATION CORP. 2010033 Unknown Republic of the Philippines PACIFIC EAST ASIA CARGO AIRLINES, INC. 4AS9800006 PEC Republic of the Philippines PACIFIC AIRWAYS CORPORATION 4AN9700007 Unknown Republic of the Philippines PACIFIC ALLIANCE CORPORATION 4AN2006001 Unknown Republic of the Philippines PHILIPPINE AIRLINES 2009001 PAL Republic of the Philippines PHILIPPINE AGRICULTURAL AVIATION CORP. 4AN9800015 Unknown Republic of the Philippines ROYAL AIR CHARTER SERVICES INC. 2010024 Unknown Republic of the Philippines ROYAL STAR AVIATION, INC. 2010021 Unknown Republic of the Philippines SOUTH EAST ASIA AIRLINE INC. (SEAIR) 2009004 Unknown Republic of the Philippines SOUTHSTAR AVIATION COMPANY, INC. 4AN9800037 Unknown Republic of the Philippines SPIRIT OF MANILA AIRLINES CORPORATION 2009008 MNP Republic of the Philippines SUBIC INTERNATIONAL AIR CHARTER 4AN9900010 Unknown Republic of the Philippines SUBIC SEAPLANE, INC. 4AN2000002 Unknown Republic of the Philippines TOPFLITE AIRWAYS, INC. 4AN9900012 Unknown Republic of the Philippines TRANSGLOBAL AIRWAYS CORPORATION 2009007 TCU Republic of the Philippines WORLD AVIATION, CORP. Unknown Unknown Republic of the Philippines WCC AVIATION COMPANY 2009015 Unknown Republic of the Philippines YOKOTA AVIATION, INC. Unknown Unknown Republic of the Philippines ZENITH AIR, INC. 2009012 Unknown Republic of the Philippines ZEST AIRWAYS INCORPORATED 2009003 RIT Republic of the Philippines All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA CONNECTION 10/AOC/2008 Unknown Sao Tome and Principe BRITISH GULF INTERNATIONAL COMPANY LTD 01/AOC/2007 BGI Sao Tome and Principe EXECUTIVE JET SERVICES 03/AOC/2006 EJZ Sao Tome and Principe GLOBAL AVIATION OPERATION 04/AOC/2006 Unknown Sao Tome and Principe GOLIAF AIR 05/AOC/2001 GLE Sao Tome and Principe ISLAND OIL EXPLORATION 01/AOC/2008 Unknown Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe TRANSAFRIK INTERNATIONAL LTD 02/AOC/2002 TFK Sao Tome and Principe TRANSCARG 01/AOC/2009 Unknown Sao Tome and Principe TRANSLIZ AVIATION (TMS) 02/AOC/2007 TMS Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan SUDAN AIRWAYS Unknown SUD Republic of the Sudan SUN AIR COMPANY 051 SNR Republic of the Sudan MARSLAND COMPANY 040 MSL Republic of the Sudan ATTICO AIRLINES 023 ETC Republic of the Sudan FOURTY EIGHT AVIATION 054 WHB Republic of the Sudan SUDANESE STATES AVIATION COMPANY 010 SNV Republic of the Sudan ALMAJARA AVIATION Unknown MJA Republic of the Sudan BADER AIRLINES 035 BDR Republic of the Sudan ALFA AIRLINES 054 AAJ Republic of the Sudan AZZA TRANSPORT COMPANY 012 AZZ Republic of the Sudan GREEN FLAG AVIATION 017 Unkown Republic of the Sudan ALMAJAL AVIATION SERVICE 015 MGG Republic of the Sudan NOVA AIRLINES 001 NOV Republic of the Sudan TARCO AIRLINES 056 Unknown Republic of the Sudan All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including Zambia ZAMBEZI AIRLINES Z/AOC/001/2009 ZMA Zambia (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEXE B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) State of registry AIR KORYO GAC-AOC/KOR-01 KOR DPRK All fleet with the exception of: 2 aircraft of type TU- 204 All fleet with the exception of: P-632, P-633 DPRK AFRIJET (2) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900 All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR Republic of Gabon AIR ASTANA (3) AK-0388-09 KZR Kazakhstan All fleet with the exception of: 2 aircraft of type B-767, 4 aircraft of type B-757, 10 aircraft of type A319/320/321, 5 aircraft of type Fokker 50 All fleet with the exception of: P4-KCA, P4-KCB, P4-EAS, P4-FAS, P4-GAS, P4-MAS; P4-NAS, P4-OAS, P4-PAS, P4-SAS, P4-TAS, P4-UAS, P4-VAS, P4-WAS, P4-YAS, P4-XAS; P4-HAS, P4-IAS, P4-JAS, P4-KAS, P4-LAS Aruba (Kingdom of the Netherlands) AIRLIFT INTERNATIONAL (GH) LTD AOC 017 ALE Republic of Ghana All fleet with the exception of: 2 aircraft of type DC8-63F All fleet with the exception of: 9G-TOP and 9G-RAC Republic of Ghana AIR MADAGASCAR 5R-M01/2009 MDG Madagascar All fleet with the exception of: 2 aircraft of type Boeing B-737-300, 2 aircraft of type ATR 72-500, 1 aircraft of type ATR 42-500, 1 aircraft of type ATR 42-320 and 3 aircraft of type DHC 6-300 All fleet with the exception of: 5R-MFH, 5R-MFI, 5R-MJE, 5R-MJF, 5R-MJG, 5R-MVT, 5R-MGC, 5R-MGD, 5R-MGF Republic of Madagascar AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros GABON AIRLINES (4) 001/MTAC/ANAC GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B-767-200 All fleet with the exception of: TR-LHP Republic of Gabon IRAN AIR (5) FS100 IRA Islamic Republic of Iran All fleet with the exception of: 14 aircraft of type A-300, 8 aircraft of type A-310, 1 aircraft B-737 All fleet with the exception of: EP-IBA EP-IBB EP-IBC EP-IBD EP-IBG EP-IBH EP-IBI EP-IBJ EP-IBM EP-IBN EP-IBO EP-IBS EP-IBT EP-IBV EP-IBX EP-IBZ EP-ICE EP-ICF EP-IBK EP-IBL EP-IBP EP-IBQ EP-AGA Islamic Republic of Iran JORDAN AVIATION C002 JAV Hashemite Kingdom of Jordan All fleet with the exception of: 8 aircraft of type Boeing B-737, 2 aircraft of type Airbus A-310, 1 aircraft of type Airbus A-320 All fleet with the exception of: JY-JAB JY-JAD JY-JAN JY-JAO JY-JAX JY-JAY JY-JAP JY-JAQ JY-JAV JY-JAH JY-JAC Hashemite Kingdom of Jordan NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800 All fleet with the exception of: TR-AAG, ZS-AFG Republic of Gabon; Republic of South Africa TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: 5 aircraft of type Boeing B-777 and 4 aircraft of type Boeing B-737-700 All fleet with the exception of: D2-TED, D2-TEE, D2-TEF, D2-TEG, D2-TEH, D2-TBF, D2-TBG, D2-TBH, D2-TBJ Republic of Angola (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current operations within the European Union. (3) Air Astana is only allowed to use the specific aircraft mentioned for its current operations within the European Union. (4) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (5) Iran Air is allowed to operate to the European Union using the specific aircraft under the conditions set out in recital (69) Regulation (EU) No 590/2010, OJ L 170, 6.7.2010, p.15.